Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to preliminary amendment filed on 10/5/2021.
Claim 1 has been amended. New claims 2-20 have been added.

This application is in condition for allowance except for the following formal matters: 

Specification
The disclosure is objected to because of the following informalities: 
Para#21 recites “the first multiplexer 362 selects between the first sampled output from the first sampler 354 and the second sampled output from the second sampler 356 based on a prior decided symbol.  For example, if the prior decided symbol had a first symbol type (e.g., `0`), the first multiplexer 364 selects the output of the 
first sampler 354 (sampled later in the symbol period), while if the prior decided symbol had a second symbol type (e.g., `1`), the first multiplexer 362 selects the output of the second sampler 356 (sampled earlier in the symbol period)” should be “the first multiplexer 372 selects between the first sampled output from the first sampler 354 and the second sampled output from the second sampler 356 based on a prior decided symbol.  For example, if the prior decided symbol had a first symbol type (e.g., `0`), the first multiplexer 372 selects the output of the first sampler 354 (sampled later in the symbol period), while if the prior decided symbol had a second symbol type (e.g., `1`), the first multiplexer 372 selects the output of the second sampler 356 (sampled earlier in the symbol period)” as shown in fig.3.

Para#22 recites “The second multiplexer 364 selects between the third sampled output from the third sampler 358 and the fourth sampled output from the fourth sampler 360 based on a prior symbol decision.  For example, if the prior decided symbol has a first symbol type (e.g., `0`), the second multiplexer 364 selects the output of the third sampler 358 (sampled later in the symbol period), while if the prior decision has a second symbol type (e.g., `1`), the second multiplexer 364 selects the output of the fourth sampler 360 (sampled earlier in the symbol period)” should be “The second multiplexer 374 selects between the third sampled output from the third sampler 358 and the fourth sampled output from the fourth sampler 360 based on a prior symbol decision.  For example, if the prior decided symbol has a first symbol type (e.g., `0`), the second multiplexer 374 selects the output of the third sampler 358 (sampled later in the symbol period), while if the prior decision has a second symbol type (e.g., `1`), the second multiplexer 374 selects the output of the fourth sampler 360 (sampled earlier in the symbol period)” as shown in fig.3.

Para#25 recites “The logic circuit 366 receives the respective symbol decisions from the multiplexers 362, 364 and generates the output data signal 368 based on a voltage difference between the first decided signal A from the first multiplexer 362 and the second decided signal B from the second multiplexer 364.  For example, in an embodiment, the output data signal 368 may be based on a voltage difference between The logic circuit 366 receives the respective symbol decisions from the multiplexers 372, 374 and generates the output data signal 368 based on a voltage difference between the first decided signal A from the first multiplexer 372 and the second decided signal B from the second multiplexer 374.  For example, in an embodiment, the output data signal 368 may be based on a voltage difference between the first decided signal A and the second decided signal B (i.e., A-B).  Furthermore, in an embodiment, the logic circuit 366 may direct and output error conditions (e.g., A=B)” as shown in fig.3.
Appropriate correction is required.

Claim Objections
Claims 15,19 are objected to because of the following informalities
	Claim 15 recites “by a second amplifier circuit, the second data signal prior to a sampler circuit sampling the second data signal” should “by a second amplifier circuit, the second data signal prior to the sampler circuit sampling the second data signal.

Claim 19 recites “by a first multiplexer, the in-phase clock signal responsive to an input data symbol of the input data signal being the first binary symbol type; selecting, by the first multiplexer” should be “by a first multiplexer, the in-phase clock signal responsive to an input data symbol of an input data signal being the first binary symbol type; selecting, by the first multiplexer”.
Allowable Subject Matter
Claims 1-14,16-18,20 are allowed.
Claims 15,19 would be allowable if rewritten or amended to overcome the objection, set forth in this Office action.
Prior art reference Matsunaga (et al. US 2001/0026593) discloses demodulator detector for determining multiple received differential phase signals according to phase differences and trellis diagram representing transitions of differential phase state. Prior art reference failed to teach or disclose a set of input nodes to receive respective first and second data signals that represent differential phase modulated data such that, for a symbol time interval, a phase shifted signal transition in the first data signal is used to encode a first binary symbol type and a phase shifted signal transition in the second data signal is used to encode a second binary symbol type; and a logic circuit configured to output an output signal based on a difference between the first data signal and the second data signal, wherein the output signal corresponds to the first binary symbol type responsive to the difference being a positive value and the output signal corresponds to the second binary symbol type responsive to the difference being a negative value.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAHEL GUARINO/           Primary Examiner, Art Unit 2631